Exhibit 10.1
 
RETIREMENT AGREEMENT
 
This Retirement Agreement (“Agreement”) is entered into as of July 1, 2010
(“Effective Date”), by and between Conmed Healthcare Management, Inc., a
Maryland corporation (the “Company”), and Howard M. Haft, M.D. (“Dr. Haft”).
 
WHEREAS, the parties have previously entered into that certain Employment
Agreement dated as of January 26, 2007; and
 
WHEREAS, except as otherwise expressly provided herein, and except with respect
to  Paragraphs 5.2(c) and (c)(i), (c)(ii), and (c)(iii), (d), (e) and (f) of the
January 26, 2007 Agreement (relating to period of non-competition,
non-solicitation, and non-defamation, and remedies therefor), the January 26,
2007 Employment Agreement is being terminated and this Retirement Agreement is
intended to substitute therefor.
 
In consideration of the mutual covenants and conditions set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:
 
1.           Employment.  (a)  Employment.  For the period July 1, 2010 through
August 31, 2010, the Company hereby employs Dr. Haft in the capacity of Chief
Medical Officer of the Company, reporting directly to the President and Chief
Executive Officer of the Company.  Dr. Haft accepts such employment and agrees
to perform such roles and provide such management and other services for the
Company as are customary to such office and such additional responsibilities,
consistent with his position as the Chief Medical Officer, as may be assigned to
him from time to time by the President and Chief Executive Officer of the
Company.  Employee shall be entitled to all salary and other benefits under the
January 26, 2007 Employment Agreement during this two (2) month term. At the
conclusion of this period, Dr. Haft shall surrender to the Company the corporate
credit card currently assigned and shall obtain reimbursement for further
expenses in accordance with Paragraph 4.3, below.
 
(b)  Retirement.  For the period September 1, 2010 through February 28, 2011
(the “Term”), the Company shall pay Dr. Haft the total sum of $125,000
(“Retirement Payment”).  The Retirement Payment shall be paid in installments
either every two weeks or twice per month based on and in accordance with the
Company’s regular payroll procedures, during the Term. Said payments shall be
treated as compensation with appropriate withholding and a Form W-2 issued for
the corresponding tax years. Additionally, said payments shall be conditioned
upon execution of the Release previously negotiated and agreed and attached to
the Employment Agreement as Exhibit A, except that Conmed, Inc. shall be
substituted for PACE Health Management Systems, Inc. as the named party therein.
 
2.           Independent Contractor.  Beginning September 1, 2010 until
terminated in accordance with Section 5 hereof, Dr. Haft shall be retained as an
independent contractor.  Dr. Haft agrees to perform such roles and provide such
services for the Company, if any, as the Company may reasonably assign to him
from time to time by the President and Chief Executive Officer of the Company.
 

--------------------------------------------------------------------------------


 
3.           Obligation for Co-operation in Litigation.  Dr. Haft agrees that so
long as this Agreement remains in effect, he shall co-operate fully in
conjunction with the defense of any litigation against the Company, any of its
employees, and any of the governmental entities to whom the Company provides
healthcare services relating to the rendering of healthcare services or the
management/supervision of healthcare personnel. Dr Haft will be compensated as
an Independent contractor as specified  herein for his participation and
cooperation.
 
4.           Compensation and Benefits as Independent Contractor.
 
4.1           Cash Compensation.  For the performance of Dr. Haft’s duties
hereunder as an Independent Contractor, the Company shall pay Dr. Haft the total
sum of $1,200 per day or portion of a day (“I.C. Payments”).  The I.C. Payments
shall be paid in installments either every two weeks or twice per month, based
on and in accordance with Company’s regular payroll procedures, during the Term.
The parties agree that the compensation under this Paragraph shall be in
addition to the Retirement Payment under Paragraph 1.b. above. However, taxes
shall be withheld and reporting shall be made consistent with the Retirement
Payments despite referral to the status herein as “Independent Contractor.”
 
4.2           Bonus Plan.
 
(a)           During the period January 1, 2010 through August 31, 2010, Dr.
Haft shall be entitled to continued participation in the bonus compensation plan
further defined in Section 3.2(b).  Any bonus or incentive compensation paid to
Dr. Haft shall be in addition to Salary and Retirement Payment.  All
compensation earned by Dr. Haft, including any bonus as an employee, shall be
subject to all applicable state and federal tax obligations.  Dr. Haft shall be
solely responsible for all applicable state and federal tax obligations for the
I.C. Payments.
 
(b)           Dr. Haft shall be eligible annually for a bonus to be approved by
the Board.  The amount of the bonus shall be equal to a value of up to 20% of
Dr. Haft’s total compensation paid by Company during the period January 1, 2010
through August 31, 2010.  Dr. Haft’s bonus, as earned, shall be payable in the
form of cash and/or shares of the Company’s capital stock issued by the Company,
as shall be determined in the sole discretion of the Board, at the later of (i)
the end of the first fiscal quarter of the Company following the end of the
period for which the bonus was earned, or (ii) upon the issuance of the
independent auditors report for the period ending when the bonus was earned.
 
4.3           Reimbursement of Expenses as an Independent Contractor.  Dr. Haft
shall be entitled to be reimbursed for all reasonable expenses as described in
accordance with Company policy, including but not limited to expenses for travel
for business, as appropriate, and business meals and entertainment, incurred by
Dr. Haft in performing his tasks, duties and responsibilities under Sections 2,
or otherwise as approved in advance by the Company in connection with and
reasonably related to the furtherance of the Company’s business.  The Company
shall reimburse Dr. Haft for travel expenses for approved or assigned business
purposes, including but not limited to, tolls, gasoline and parking.  Dr. Haft
shall submit expense reports and receipts documenting the expenses incurred in
accordance with Company policy, and the Company shall remit payment in
accordance with its ordinary procedures through its payroll process.  The
Company’s obligation to reimburse authorized expenses incurred or accrued prior
to termination of Dr. Haft’s service as an independent contractor hereunder,
whether by the Company with or without Cause or by Dr. Haft with or without Good
Reason (“Cause”, “without Cause” and “Good Reason” are defined in Section 5.1 of
the original Employment Agreement and those definitions are incorporated
herein), shall survive any such termination.
 
2

--------------------------------------------------------------------------------


 
4.4           Additional Benefits During period of Service as Independent
Contractor.  Dr. Haft shall be permitted to retain at Company expense the
Blackberry currently in his possession for use during his term of service as an
independent contractor. Dr. Haft shall also be permitted to retain the laptop
computer currently in his possession during the period of service as an
independent contractor. Further, in exchange for Dr. Haft maintaining his
license(s) to practice medicine, the Company agrees to maintain the cost of such
licensure(s) and shall include Dr. Haft on the Conmed Malpractice Insurance
coverage.
 
4.5           Continuation of Life Insurance. As provided in Paragraph 3.4 of
the Employment Agreement, the Company shall continue in force and effect for six
months from September 1, 2010 any life insurance benefits to which Dr. Haft was
entitled in his role as Chief Medical Officer.
 
5.           Termination.  Either party may terminate the independent contractor
arrangement with 30 days’ written notice to the other.
 
6.           Non-Disclosure.  Dr. Haft agrees to execute the confidentiality
Agreement attached as Exhibit B with respect to confidential information of the
Company and to abide by its terms.
 
7.           General Provisions
 
7.1           Assignment.  Neither party may assign or delegate any of his or
its rights or obligations under this Agreement without the prior written consent
of the other party.
 
7.2           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all prior written and verbal agreements between the parties.
 
7.3           Modifications.  This Agreement may be changed or modified only by
an agreement in writing signed by both parties hereto.
 
7.4           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
permitted assigns and Dr. Haft and Dr. Haft’s legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person shall have become a party to this Agreement and have agreed
in writing to join and be bound by the terms and conditions hereof.
 
7.5           Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the State of Maryland, and venue and
jurisdiction for any disputes hereunder shall be heard in any court of competent
jurisdiction in Maryland for all purposes.
 
3

--------------------------------------------------------------------------------


 
7.6           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force and effect.
 
7.7           Further Assurances.  The parties will execute such further
instruments and take such further actions as may be reasonably necessary to
carry out the intent of this Agreement.
 
7.8           Notices.  Any notices or other communications required or
permitted hereunder shall be in writing and shall be deemed received by the
recipient when delivered personally or, if mailed, five (5) days after the date
of deposit in the United States mail, certified or registered, postage prepaid
and addressed, in the case of the Company, to its corporate headquarters,
attention Chairman of the Board, and in the case of Dr. Haft, to the address
shown for Dr. Haft on the signature page hereof, or to such other address as
either party may later specify by at least ten (10) days advance written notice
delivered to the other party in accordance herewith.
 
7.9           No Waiver.  The failure of either party to enforce any provision
of this Agreement shall not be construed as a waiver of that provision, nor
prevent that party thereafter from enforcing that provision of any other
provision of this Agreement.
 
7.10           Legal Fees and Expenses.  In the event of any disputes under this
Agreement, the prevailing party or parties shall be reimbursed by the party or
parties who do not prevail for their reasonable attorneys, accountants and
expert fees and related expenses and for the costs of such proceeding.
 
7.11           Counterparts.  This Agreement may be executed by exchange of
facsimile signature pages and/or in counterparts, each of which shall be deemed
to be an original, but all of which together shall constitute one and the same
instrument.
 
(Remainder of page intentionally left blank)
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and Dr. Haft have executed this Agreement,
effective as of the day and year first above written.




CONMED HEALTHCARE MANAGEMENT, INC.






By:  /s/ Richard W. Turner
Richard W. Turner, Ph.D., Chairman and CEO


Address:
7250 Parkway Dr.
Hanover, MD 21076




By: /s/ Howard M. Haft
Howard M. Haft, M.D.


Address:
208 Morgans Ridge Court
LaPlata, MD 20646-3100